DETAILED ACTION
Claim Status
This is first office action on the merits in response to the application filed on 11 JUL 2019.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2 OCT 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite 
Claim 1 recites the limitation "the identifier" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "a user" in line 2.  It is unclear whether this is same as “a user” in claim 1, lines 3-4.
Claim 13 recites the limitation "the identifier" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction/clarification is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Since the claims are directed toward statutory categories, it must be determined if the claims are directed towards a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). Based on consideration of all of the relevant factors with respect to the claim as a whole, claims 1-20 are determined to be directed to an abstract idea. The rationale for this determination is explained below:  
With respect to claims 1, 13, and 18:
Claims 1, 13, and 18 are drawn to an abstract idea without significantly more. The claims recite receiving a product identifier associated with a product from a user via a communication device at a computing device, identifying the product based on the identifier from a listing of products included in a data structure, determining whether the product is permitted based on one or more permission rules associated with an account host for the payment account, transmitting an approve notification for the product to the user, informing the user that the payment account is available to fund a transaction for the product at the merchant even though the merchant is 
The limitations of receiving a product identifier associated with a product from a user, identifying the product based on the identifier from a listing of products included in a data structure, determining whether the product is permitted based on one or more permission rules associated with an account host for the payment account, transmitting an approve notification for the product to the user, informing the user that the payment account is available to fund a transaction for the product at the merchant even though the merchant is associated with the restricted merchant category, requesting a virtual account number (VCN) for a transaction by a user at a merchant, obtaining the VCN, transmitting the VCN and a shopping card to the merchant, and receiving a confirmation that the transaction is complete from the merchant, as stated, are processes that, under its broadest reasonable interpretation, cover Certain Methods Of Organizing Human Activity such as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) or managing 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – electronic device, communication device, and non-transitory computer readable storage medium. The electronic 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, reaffirming that the limitations are not indicative of integration into a practical application: Generally linking 
With respect to claims 2-12, 14-17, and 19-20:
Dependent claims 2-12, 14-17, and 19-20 include additional limitations, for example, transmitting a permission instruction for the product to an entity associated with the payment account, determining an estimated cost of the identified product, receiving an authorization request for the transaction for the product, approving the authorization request for the transition when a transaction amount included in the authorization request is equal to the estimated cost and/or is within a range of the estimated cost of the product, storing the one or more permission rules in the data structure based on one or more inputs from a user associated with the account host, generating or obtaining a virtual account number (VCN) for a transaction with the merchant for the product, transmitting the VCN to the merchant, receiving a confirmation of purchase of the product from the merchant, transmitting the confirmation to the 
	Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the 
Therefore, whether taken individually or as an ordered combination, claims 2-12, 14-17, and 19-20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed 

Claims 1-7, 13, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams et al. (US 8700524 B2; already of record in IDS; hereinafter Williams).
With respect to claims 1 and 13:
	Williams teaches 
	A computer-implemented method for use in permitting restricted network transactions, the method comprising: (See at least Williams: Abstract) 
	A non-transitory computer readable storage medium including executable instructions for use in facilitating restricted network transactions, which when executed by at least one processor, cause the at least one processor to: (See at least Williams: cl. 17)
receiving, at a computing device, a product identifier associated with a product from a user via a communication device, the product offered for sale by a merchant associated with a restricted merchant category for a payment account associated with the user, whereby the payment account is restricted from funding a transaction for the product at the merchant based on the restricted merchant category; (By disclosing, the frequency threshold (715) indicates a count of restricted purchases of items (e.g., as indicated by the item 
identifying, by the computing device, the product based on the identifier, from a listing of products included in a data structure; (By disclosing, the frequency threshold (715) indicates a count of restricted purchases of items (e.g., as indicated by the item identifier (714) and/or the item category (713)). See at least Williams: 27/11-17)
determining, by the computing device, whether the product is permitted based on one or more permission rules associated with an account host for the payment account; and (By disclosing, the interchange (101) is configured to receive (731) a request to pay a merchant for a purchase using funds associated with a phone number (123) (account host). In response to the request, the interchange (101) retrieves (733) restriction data (701) (permission rules) using the phone number (123) and determines whether the restriction data (701) is 
transmitting, by the computing device, an approve notification for the product to the user, at the communication device, when the product is permitted by the one or more permission rules, thereby informing the user that the payment account is available to fund a transaction for the product at the merchant even though the merchant is associated with the restricted merchant category. (By disclosing, if it is determined (745) that the restriction is modifiable, the interchange (101) seeks (747) authorization to modify the restriction. In addition, if it is determined (737) that the restriction data (701) is not applicable to the merchant, or determined (741) that the purchase is not restricted by the restriction data (701), the interchange (101) communicates with the mobile phone (116) at the phone number (123) to obtain a confirmation of the payment request from the user of the mobile phone (116). See at least Williams: 28/21-27 & 41-60; 28/64 through 29/3; 10/21-52; Fig. 28)
With respect to claim 2:
	Williams teaches the computer-implemented method of claim 1, as stated above.
Williams further teaches further comprising transmitting, by the computing device, a permission instruction for the product to an entity associated with the payment account, whereby a transaction for the product is permitted by the entity despite the merchant being associated with the restricted merchant category; and (By disclosing, the interchange (101) is coupled with the data storage facility (107) to communicate with the mobile phone (117) at the corresponding phone number (122) to confirm purchases requests and to communicate with the mobile phone (116) at the corresponding phone number (123) to approve the purchase request, which is to be funded by the account associated with the phone number (123). If it is determined (745) that the restriction is modifiable, the interchange (101) seeks (747) authorization to modify the restriction. See at least Williams: 4/38-52; 5/26-34 & 49-58; 28/41-60)
wherein the entity includes an issuer of the payment account and/or a service provider network associated with the payment account. (By disclosing, the message requesting the consent may include a link (or a PIN, or a password) which allows the parent to use a user terminal (111) (e.g., a web browser on a personal computer) to issue consent to the website of the merchant or service provider. See at least Williams: 18/9-36; 7/60-67)
With respect to claim 3:
	Williams teaches the computer-implemented method of claim 2, as stated above. 
further comprising determining an estimated cost of the identified product; and (By disclosing, the confirmation message (217) from the interchange (101) includes the amount (203) of the requested payment and the identity of the payee (e.g., a merchant operating the server (113)). See at least Williams: 14/16-24 & 56-65; Figs. 15-16)
wherein the permission instruction includes one of the estimated cost and a price range including the estimated cost. (By disclosing, the user is provided with the options to pay via the mobile phone bill associated with the phone number (123). The interchange (101) may dynamically calculate a set of premium messages, based on a set of limited number of predetermined prices for premium messages, to match the purchase price. See at least Williams: 15/51-65)
With respect to claim 4:
	Williams teaches the computer-implemented method of claim 2, as stated above. 
Williams further teaches wherein the permission instruction includes an estimated cost for the product; and (As stated above with respect to claim 3, see at least Williams: 14/16-24; 15/51-65)
wherein the method further comprises: 
receiving an authorization request for the transaction for the product; and (By disclosing, once the user submits 
approving the authorization request for the transition when a transaction amount included in the authorization request is equal to the estimated cost and/or is within a range of the estimated cost of the product. (As stated above with respect to claim 3, see at least Williams: 14/16-24; 156/51-65)
With respect to claim 5:
	Williams teaches the computer-implemented method of claim 2, as stated above. 
Williams further teaches wherein the product includes multiple products and the permission instruction includes an estimated cost for the multiple products in total, or a range of the estimated cost for the multiple products in total. (As stated above with respect to claim 3, and further disclosing, the amount threshold (715) is an aggregated amount of purchases of restricted items (e.g., as indicated by the item identifier (714) and/or the item category (713)) and/or from restricted merchants (e.g., as indicated by the merchant identifier (712) 
With respect to claim 6:
	Williams teaches the computer-implemented method of claim 1, as stated above.
Williams further teaches further comprising storing the one or more permission rules in the data structure based on one or more inputs from a user associated with the account host. (By disclosing, the interchange (101) is configured to store (721) restriction data (701) in association with a phone number (123). See at least Williams: 28/21-27; 7/46-59)
With respect to claim 7:
	Williams teaches the computer-implemented method of claim 6, as stated above.
Williams further teaches wherein the listing of products is specific to the merchant. (By disclosing, the restriction data (701) specifies a merchant category (711) to indicate that the phone number (123) has restrictions on payment transactions to merchants in the merchant category (711). See at least Williams: 26/28-34)
With respect to claims 17:
	Williams teaches all the limitations as stated above with respect to claims 2-4.
Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mansur (US 20140358783 A1; already of record in IDS; hereinafter Mansur).
With respect to claim 18:
	Mansur teaches 
	A computer-implemented method for use in permitting restricted network transactions, the method comprising: (See at least Mansur: Abstract)
requesting, by the computing device, a virtual account number (VCN) for a transaction by a user at a merchant, the VCN associated with a payment account of the user; (By disclosing, FIGS. 3 and 4 which illustrate exemplary methods of creating a virtual account number and processing for payment using SMS or USSD or Smart Apps. Customer 107, who wants to pay for goods on an online shopping cart or at a retail establishment or a point of a sale, initiates a request for new Virtual Account (Operation 300). See at least Mansur: paragraph(s) [0047]; Fig. 3)
obtaining, by the computing device, the VCN; (As stated above, see at least Mansur: paragraph(s) [0047]-[0049])
transmitting, by the computing device, to the merchant, the VCN and a shopping cart including a product associated with the transaction; and (By disclosing, a virtual account is used in 
receiving, at the computing device, from the merchant, a confirmation that the transaction is complete. (By disclosing, the Virtual Account Payment Processing Service 104 validates the virtual account number, merchant information, customer information, transaction amount, status of the virtual account number. If the information is valid, customer bank account will be debited (Operation 405) and funds will be credited to the intermediate bank account (Operation 406). A confirmation message will be sent back (Operation 407) to the point of sale where the transaction originated from. See at least Mansur: paragraph(s) [0049]-[0050]) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would 

Claims 8-9, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view Mansur.
With respect to claims 8 and 14:
	Williams teaches the computer-implemented method of claim 1 and the non-transitory computer readable storage medium of claim 13, as stated above.
However, Williams does not teach further comprising: generating a virtual account number (VCN) for a transaction with the merchant for the product, the VCN associated with the payment account; and transmitting the VCN to the merchant, thereby allowing the merchant to submit an authorization request for the transaction including the VCN. 
	Mansur, directed to systems and methods of generating and processing payment transactions using alternate channels and payment mode and thus in the same field of endeavor, teaches further comprising: 
generating a virtual account number (VCN) for a transaction with the merchant for the product, the VCN associated with the payment account; and (As started above with respect to claim 18, see at least Mansur: paragraph(s) [0010], [0013], [0047]-[0050] & [0057])
transmitting the VCN to the merchant, thereby allowing the merchant to submit an authorization request for the transaction including the VCN. (As started above with respect to claim 18, see at least Mansur: paragraph(s) [0006], [0013] & [0047]-[0049])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods to restrict payment transactions teachings of Williams to incorporate the systems and methods of generating and processing payment transactions using alternate channels and payment mode teachings of Mansur for the benefit of facilitating for accepting payments in different modes. (See at least Mansur: Abstract; paragraph(s) [0016])
With respect to claims 9 and 15:
	Williams teaches the computer-implemented method of claim 1 and the non-transitory computer readable storage medium of claim 13, as stated above.
	Mansur, in the same field of endeavor, further teaches further comprising: 
obtaining a virtual account number (VCN) for a transaction with the merchant for the product, the VCN associated with the payment account; (See at least Mansur: paragraph(s) [0006])
transmitting the VCN to the merchant, thereby allowing the merchant to submit an authorization request for the transaction including the VCN; (As started above with respect to claim 8, see at least Mansur: paragraph(s) [0006], [0013] & [0047]-[0049])
receiving a confirmation of purchase of the product from the merchant; and (By disclosing, system will send confirmation messages to customer and merchant. See at least Mansur: paragraph(s) [0058]-[0059])
transmitting the confirmation to the user, at the communication device. (As stated above, see at least Mansur: paragraph(s) [0058]-[0059])
Claims 10-11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view Mansur, and in further view of Pitroda et al. (US 20120109669 A1; hereinafter Pitroda).
With respect to claims 10 and 16:
Williams teaches the computer-implemented method of claim 1 and the non-transitory computer readable storage medium of claim 13, as stated above.
	However, Williams does not teach further comprising transmitting a virtual account number (VCN) for a transaction to a merchant wallet backend, the VCN associated with the payment account, thereby permitting the merchant wallet backend to provide indicia indicative of the VCN to the user.
further comprising transmitting a virtual account number (VCN) for a transaction to a merchant [wallet backend], the VCN associated with the payment account, thereby permitting the merchant wallet backend to provide indicia indicative of the VCN to the user. (By disclosing, once authenticated, the customer receives the virtual account number in their mobile device which may be represented by any representable code or characters and transmitted or inputted into a merchant POS system using appropriate input hardware. See at least Mansur: paragraph(s) [0015] & [0010])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods to restrict payment transactions teachings of Williams to incorporate the systems and methods of generating and processing payment transactions using alternate channels and payment mode teachings of Mansur for the benefit of facilitating for accepting payments in different modes. (See at least Mansur: Abstract; paragraph(s) [0016])
	However, Williams and Mansur do not teach ...a merchant wallet backend.
transmitting a virtual account number (VCN) for a transaction to a merchant wallet backend. (By disclosing, the merchant can set up a web-based platform using a main services facility 142, which may have a secure transaction interface with the merchant system 170 in the form of an electronic transaction facility 101 with the attributes described herein, which may interface with various backend systems such as a supply chain management system, an inventory database, and the like of the merchant. See at least Pitroda: paragraph(s) [0572], [0576] & [0689])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Williams and Mansur to incorporate the transactional services teachings of Pitroda for the benefit of enabling a wide variety of electronic transactions. (See at least Pitroda: paragraph(s) [0009])
With respect to claim 11:
Williams and Pitroda teach the computer-implemented method of claim 10, as stated above.
	Mansur, in the same field of endeavor, further teaches
wherein the indicia includes a QR code: and (See at least Mansur: paragraph(s) [0010] & [0013])
wherein the method further comprises: 
receiving, from the merchant wallet backend, the QR code; and (By disclosing, a virtual account is used in different channels or devices to pay to the merchant. The system generates a virtual account and transfers it to customer's mobile device as a series of numbers, or a barcode (optical machine-readable representation of data like 2D, 3D, or matrix barcode (QR code etc.)) or binary format. See at least Mansur: paragraph(s) [0010]-[0011])
transmitting the QR code to the communication device associated with the user, thereby allowing the user to proceed with the transaction for the product... (By disclosing, the customer can use the data received in their device for purchases in a vending machine, parking lot, metered taxi, toll or bill collection booth, shopping cart, an online or offline cash dispenser machine or any Point Of Sale (POS) device enabled with NFC, RFID or Optical Readers to read and interpret the data provided from the customer's phone device for processing a payment transaction. See at least Mansur: paragraph(s) [0010]-[0011])
Pitroda, in the same field of endeavor, teaches ...the merchant wallet backend. (As stated above with respect to claim 10, see at least Pitroda: paragraph(s) [0572], [0576] & [0689])
	Williams further teaches ...despite the merchant being associated with the restricted merchant category. (As stated above with respect to claim 2, see at least Williams: 28/41-60)
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Pitroda.
With respect to claim 12:
Williams teaches the computer-implemented method of claim 1, as stated above.
Williams further teaches ...wherein the restricted merchant category includes a merchant category code (MCC) for a multi-category merchant. (By disclosing, the restriction data (701) specifies a merchant category (711) to indicate that the phone number (123) has restrictions on payment transactions to merchants in the merchant category (711). See at least Williams: 26/20-27)
	However, Williams does not teach wherein the account host includes a business and the user includes an employee of the business.
	Pitroda, directed to transactional services and thus in the same field of endeavor, teaches wherein the account host includes a business and the user includes an employee of the business; and... (By disclosing, the ticket merchant facility may provide a user interface to an employee of the merchant (or other authorized user), who may operate the user interface to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods to restrict payment transactions teachings of Williams to incorporate the transactional services teachings of Pitroda for the benefit of enabling a wide variety of electronic transactions. (See at least Pitroda: paragraph(s) [0009])
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mansur in view of Williams.
With respect to claim 19:
	Mansur teaches the computer-implemented method of claim 18, as stated above.
	However, Mansur does not teach further comprising: receiving, at the computing device, a scanned indicia for the product from a communication device associated with the user, prior to requesting the VCN; searching in a data structure for the product associated with the transaction and determining that the product is consistent with at least one permission rule associated with the payment account; and including, by the computing device, the product in a purchase file for the user.
further comprising:
	 receiving, at the computing device, a scanned indicia for the product from a communication device associated with the user, prior to requesting the VCN; (By disclosing, typical I/O devices include mice, keyboards, modems, network interfaces, printers, scanners, video cameras and other devices which are well known in the art. See at least Williams: 30/62-67)
searching in a data structure for the product associated with the transaction and determining that the product is consistent with at least one permission rule associated with the payment account; and (By disclosing, the interchange (101) maintains a list of websites to which the parent at the mobile phone A (116) has provided parental consent. The parent may use the mobile phone A (116) to request access to the controller (535) for the respective account (531) of the underage child. See at least Williams: 24/16-30; 29/39-48)
including, by the computing device, the product in a purchase file for the user. (By disclosing, the restriction data (701) identifies a list of one or more banned merchants (e.g., via the merchant identifier (712)); and the interchange (101) is to determine (725) whether to reject the payment request based 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods of generating and processing payment transactions using alternate channels and payment mode teachings of Mansur to incorporate the systems and methods to restrict payment transactions teachings of Williams for the benefit of facilitating parental control. (See at least Williams: 24/31-37)
With respect to claim 20:
	Mansur and Williams teach the computer-implemented method of claim 19, as stated above.
Williams, in the same field of endeavor, further teaches further comprising confirming, by the computing device, a consistency of the transaction with the purchase file based on a merchant ID for the merchant and a transaction amount for the transaction prior to requesting the VCN. (By disclosing, the restriction data (701) identifies a list of one or more banned merchants (e.g., via the merchant identifier (712)); and the interchange (101) is to determine (725) whether to reject the payment request based on whether the merchant is in the list. See at least Williams: 29/39-48; 27/11-17)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Shrivastava (US 20140019352 A1) teaches multi-purpose virtual card transaction apparatuses, methods and systems, including employee’s personal wallet, vitual_account, and wallet backend.
Desai et al. (US 20140020068 A1) teaches limiting widget access of wallet, device, client applications, and network resources while providing access to issuer-specific and/or widget-specific issuer security domains in a multi-domain ecosystem for secure personalized transactions.
Altermann et al. (US 20160125405 A1) teaches system and method for updating account information, including restriction, virtual account, and wallet.
Benkert et al. (US 20040143527 A1) teaches system and method for facilitating a subsidiary card account, including virtual account, restricted merchants, and wallet.
Dunn et al. (US 20040039694 A1) teaches system and method for facilitating a subsidiary card account with 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY C LEE whose telephone number is (571)272-3309.  The examiner can normally be reached on Monday-Friday 7:30-5pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the 






/C.C.L./Examiner, Art Unit 3685                                                                                                                                                                                                        
/OLUSEYE IWARERE/Primary Examiner, Art Unit 3687